EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nathaniel McQueen on 9 February 2022

The application has been amended.  Only claim 1 is amended as follows:

1. (Currently Amended) A supporting structure for an induction heating coil comprising:
a supporting column disposed at an outer side in a radial direction of winding portion of an induction heating coil and extending in an axial direction of the induction heating coil; and 
a plurality of first insulating members which receive the induction heating coil in an insulated state to restrict movement of the induction heating coil in the axial direction, and supported by the supporting column, wherein 
the induction heating coil includes a coil main body having the winding portion and an extended portion extending outward in the radial direction from the coil main body, 
the plurality of first insulating members sandwich the extended portion in the axial direction, the supporting structure for the induction heating coil further comprises a [AltContent: textbox (/
/)]the extended portion, wherein 

the second insulating members adjacent to each other directly contact each other, and 
a position of an abutting portion between the plurality of second insulating members deviates in the axial direction from a position of the extended portion of the induction heating coil.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 4, and 7-9 are allowed.
The claims are not obvious over the prior art, and specifically, they are not obvious over the closest prior art of Ba.
Specifically, Applicant claims, in a very specific way, the two plurality of insulating parts, the first plurality of insulating members called “restricting members” in the specification.  The plurality of first insulating members support the induction coil by sandwiching the extended portion extending from the coil body between the plurality of insulating portions and the first plurality of insulating members are supported by the supporting column.  The plurality of second insulating members further insulate the supporting column, are disposed between the supporting column and the extended members, the insulating members directly abut each other along the vertical axis, but at locations other than a position where the extended portion meets the supporting e.g. induction coil, insulation, supporting column, extension members), it is specifically the arrangement of the elements and their relationships to each other that makes this invention novel and not obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
							/HELENA KOSANOVIC/                      					Supervisory Patent Examiner, 
Art Unit 3761  
021322